MEMORANDUM OPINION
                                         No. 04-11-00662-CR

                                            Alfred CASAS,
                                               Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010CR9298
                           Honorable Maria Teresa Herr, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 21, 2012

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           Appellant filed a motion to dismiss this appeal. The motion is granted, and this appeal is

dismissed. See TEX. R. APP. P. 42.2(a). We order the clerk of this court to immediately issue

the mandate. See TEX. R. APP. P. 18.1(c).

                                                        PER CURIAM

Do Not Publish